DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      THERESA LOUISE BATSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-680

                           [August 26, 2021]

   Appeal of order denying rule 3.800 motion from the Nineteenth Judicial
Circuit, St. Lucie County; William L. Roby, Judge; L.T. Case No. 56-2008-
CF-004134-A.

   Theresa Louise Batson, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.